DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 9/17/21.  Claim(s) 1 is/are amended.  Therefore, Claims 1-5 and 7 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 9/17/21, with respect to rejections regarding double patenting for claim(s) 1-5 and 7 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections regarding double patenting for claim(s) 1-5 and 7.

Applicant’s arguments, see applicant’s remarks, filed 9/17/21, with respect to rejections under 35 USC 101 for claim(s) 1-5 and 7 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-5 and 7.

Applicant’s arguments, see applicant’s remarks, filed 9/17/21, with respect to rejections under 35 USC 103 for claim(s) 1-5 and 7 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 6-8.
The Examiner respectfully disagrees because regarding the argument for the amendment selecting a highest ranked client penetration opportunity from the ranked client penetration opportunities, Zhou teaches all but selecting the highest ranked client opportunity.  The arguments only address Frazer [0047] when the citation is to Frazer [0047, 0055, 0501].  Frazer teaches [0047] where at least one action is selected (like Zhou); [0055, 0501] the action chosen can be the one with the highest value (unlike Zhou which implies but not explicitly teach highest value).  
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0061480 A1) in view of Liu et al. (US 2007/0233586 A1), Costelloe (US 2015/019385 A1), Zhong et al. (US 2012/0197758 A1), Ogasawara (US 6,868,392 B1), and Frazer et al. (US 2014/0222506 A1).

Regarding claim 1 (currently amended), Zhou teaches a computer implemented method for identifying a client penetration opportunity, the method comprising [see at least [0013-0015, 0061-0064] for a computer]:
historical client transactions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013] for a client transaction is between a seller and customer,
then see at least [0032, 0039, 0050] for customer’s historic transactions with a seller “Spending features 226 may also include metrics related to the customer's historic … spending on one or more products (e.g., marketing solutions, sales solutions, talent solutions, etc.) offered through the online professional network.” And “features inputted … may include … spending features 226 e.g. historic spending … and/or other features that are relevant to the customer's purchasing behavior through the online professional network”];
nodes representative of the historical client transactions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013] for a client transaction is between a seller and customer,
then see at least [0032, 0039, 0050] for customer’s historic transactions with a seller “Spending features 226 may also include metrics related to the customer's historic … spending on one or more products (e.g., marketing solutions, sales solutions, talent solutions, etc.) offered through the online professional network.” And “features inputted … may include … spending features 226 e.g. historic spending … and/or other features that are relevant to the customer's purchasing behavior through the online professional network”]
and nodes representative of service offerings [see at least [0005] “For example, prospective and/or current customers may be selected for targeting through online acquisition channels” and “the online channel may also be associated with higher profit margins and/or relatively unlimited resources when compared with the field channel.” [0035] “For example, propensity model 208 may be a random forest that identifies the customer's propensity (e.g., likelihood 216) for purchasing a marketing, talent, and/or business solution through a field channel. The output of the random forest may include a discrete score (e.g., in increments of 0.1 from 0.0 to 1.0) representing the customer's likelihood 216 of converting to the product through the field channel.”];
determine a respective transition probability for each client transaction in at least a subset of client transactions [the limitation is interpreted based on 
the interpretation is determine how likely (“probability”) a purchase of a product of products (“subset”) by a customer which a specific seller is,
then see at least [0005] “For example, prospective and/or current customers may be selected for targeting through online acquisition channels” and “the online channel may also be associated with higher profit margins and/or relatively unlimited resources when compared with the field channel.” [0035] “For example, propensity model 208 may be a random forest that identifies the customer's propensity (e.g., likelihood 216) for purchasing a marketing, talent, and/or business solution through a field channel. The output of the random forest may include a discrete score (e.g., in increments of 0.1 from 0.0 to 1.0) representing the customer's likelihood 216 of converting to the product through the field channel.”];
rank penetration opportunities associated with the at least a subset of the client transactions based at least in part on each respective transition probability [see at least [0043-0044] for “management apparatus 206 may use likelihood 216 and/or CLVs 218 to generate a ranking 220 of customers. For example, management apparatus 206 may rank the customers” and “Management apparatus 206 may also generate a set of recommendations 222 for the customers. Recommendations 222 may represent selections of acquisition channels for the customers based on ranking 220, CLVs 218, and/or likelihood 216.”]; and
selecting a ranked client penetration opportunity from the ranked client penetration opportunities [see at least [0044-0045] for “management apparatus 206 may select a field channel for a customer if the customer's likelihood 216 of converting through the field channel is higher than threshold 232 and the customer's CLV in the field channel is higher than the customer's CLV in other acquisition channels.”;
[0025-0026] for generate a recommendation such as a user or a job];
original limitation: in response to selecting the client penetration opportunity from the ranked penetration opportunities, generating, using a hardware investment solution determination module, an investment solution for the client penetration opportunity [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013] “a highest ranked penetration opportunity is selected, and an investment solution relating to the selected penetration opportunity is determined”,
the interpretation is select the client penetration opportunity from the ranked penetration opportunities and generating an investment solution for the client penetration opportunity];
Zhou teaches: in response to selecting the client penetration opportunity from the ranked penetration opportunities, generating, using a hardware investment solution determination module, a recommendation [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0013] as a highest ranked penetration opportunity is selected, and an investment solution relating to the selected penetration opportunity is determined,

then see at least [0044-0045] for “management apparatus 206 may select a field channel for a customer if the customer's likelihood 216 of converting through the field channel is higher than threshold 232 and the customer's CLV in the field channel is higher than the customer's CLV in other acquisition channels.”;
[0025-0026] for generate a recommendation such as a user or a job],
wherein the method is performed by at least one computing device [see at least [0013-0015, 0061-0064] for a computer].

Zhou does not teach generate a transaction graph comprising nodes representative of the segmented historical client transactions and nodes representative of product or service offerings based at least in part on a client request for quotes (RFQs) that constitute an upgrade, diversification, or penetration into a new market space as compared to an existing product or service offering for a client, the transaction graph further comprising client transaction paths between the nodes, wherein the transaction graph further comprising a loop, the loop including at least two client transaction paths between corresponding nodes, that indicates the client remained with a current offering after submitting the RFQ;
generating an investment solution for the client penetration opportunity.


Zhou doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a determining which customer will purchase a cross-sold (upgraded) product from a vendor, Liu discloses nodes representative of the segmented historical client transactions and nodes representative of product or offerings that constitute an upgrade, diversification, or penetration into a new market space as compared to an existing product or service offering for a client, client transaction paths between the nodes [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0019],
then see at least [0008-0009, 0020, 0036] determine customers who should be cross marketed products that provide increased profitability to the seller of the products (thus potential transactions because who should be marketed) based on actual products thus [0036, 0037] where the product is “[a)] home equity loans are a natural next sell to mortgage owners … [b)] a company develops a new and strategically important product” (home equity is a) diversification as it’s a different product related to a house or b) new market space as it’s a submarket of loans and thus a new submarket; and new product is a), b), or c) a new market)”
[0039] the cross-selling (determining potential transactions) can be determined via data mining [0039, 0045] datamining such as associations based on segmented 
[0085-0087] the cross selling opportunities of who to market to also includes the relationship between products (the client transaction path) in quantitative values (the probability of client transaction path) ];
a respective transition probability for a client transaction path in at least a subset of the client transaction paths [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0019],
then see at least [0008-0009, 0020, 0036] determine customers who should be cross marketed products that provide increased profitability to the seller of the products (thus potential transactions because who should be marketed) based on actual products thus [0036, 0037] where the product is “[a)] home equity loans are a natural next sell to mortgage owners … [b)] a company develops a new and strategically important product” (home equity is a) diversification as it’s a different product related to a house or b) new market space as it’s a submarket of loans and thus a new submarket; and new product is a), b), or c) a new market)”
[0039] the cross-selling (determining potential transactions) can be determined via data mining [0039, 0045] datamining such as associations based on segmented historical data such as “money spent by the customer on video games last year was above $100.00” ( [0045] in contrast to “number of video games purchased last year.”) 
[0085-0087] the cross selling opportunities of who to market to also includes the relationship between products (the client transaction path) in quantitative values (the probability of client transaction path) ], wherein each client transaction path is classified based on performance parameters for each node [see at least [0085-0087] the cross selling opportunities of who to market to also includes the relationship between products (the client transaction path) in quantitative values (the probability of client transaction path);
[0111-0113] 670 determine number of customers that can be cross-sold (classify the transaction path as possible or not),
where a) 670 is based on (determined by) 630 profit levels of each product or service (transaction path being classified as possible or not is based on each product’s or service’s profit levels),
b) the data from 630 is made usable in 670 via 640-660, 
and c) 640-660 are described above in [0085-0087];
penetration opportunity associated with the at least a subset of the client transaction paths based at least in part on a respective transition probability [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0019],
then see at least [0008-0009, 0020, 0036] determine customers who should be cross marketed products that provide increased profitability to the seller of the products (thus potential transactions because who should be marketed) based on actual products 
[0039] the cross-selling (determining potential transactions) can be determined via data mining [0039, 0045] datamining such as associations based on segmented historical data such as “money spent by the customer on video games last year was above $100.00” ( [0045] in contrast to “number of video games purchased last year.”) thus nodes of segmented (last year) transactions [0093] the association analysis incorporates profitability analysis to determine if cross selling will be profitable
[0085-0087] the cross selling opportunities of who to market to also includes the relationship between products (the client transaction path) in quantitative values (the probability of client transaction path) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou with Liu to include the limitation(s) above as disclosed by Liu.  Doing so would provide information not only on which company a user is likely to buy a product from as noted in Zhou but also which product(s) a customer would likely buy in association to previously purchased products that will increase profitability for the chosen company [see at least Liu [0008-0009] ].

Zhou in view of Liu, specifically Liu, does not explicitly teach node of product or service offerings based at least in part on a client request for quotes (RFQs).

Zhou in view of Liu doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a determining which customer will purchase an upgraded product from a vendor, Costelloe discloses generate a transaction graph comprising nodes representative of a current product and nodes representative of product or service offerings based at least in part on a client request for quotes (RFQs) that constitute an upgrade, diversification, or penetration into a new market space as compared to an existing product or service offering for a client, the transaction graph further comprising and client transaction paths between the nodes and , wherein the transaction graph further comprising a half loop, the half loop including at least one client transaction paths between corresponding nodes, that indicates the client has not made a decision after submitting the RFQ [see at least [col 9 ln 18-45] for “The database 62 might also keep a list of proposals submitted for the particular customer. In addition, the database 62 might keep track of whether or not the proposals resulted in actual purchase.” where each item in the proposal is a node and declining the node means the customer stayed with its current offering which is nothing] [as suggested by instant specification Fig. 1 and [0007] for a transaction graph which could be defined as a flow chart,
then see at least Figs. 3a and 3b and [0033, 0037] graph of (“exemplary directed graph 320 graphically illustrates”) nodes of products (“In FIG. 3B, each of a plurality of nodes 322-328 represents specific handset values 312”) that include upgrades (“handset upgrades”), where the graph includes client transaction paths between nodes (“exemplary directed graph 320 graphically illustrates that during a pre-determined ;
node of the transaction graph [see at least Figs. 3a and 3b and [0033, 0037] graph of (“exemplary directed graph 320 graphically illustrates”) nodes of products (“In FIG. 3B, each of a plurality of nodes 322-328 represents specific handset values 312”) that include upgrades (“handset upgrades”), where the graph includes client transaction paths between nodes (“exemplary directed graph 320 graphically illustrates that during a pre-determined period of time one or more subscribers (represented in FIG. 3B by element 332) have migrated from handset type A 322 to handset type B 324”) [0033] where the node paths are to an upgraded handset];
determine information associated with a pending transaction for a client [examiner notes pending transaction is not defined in the specification,
see at least [0044] step 212 a client requests information for an upgraded headset (pending transaction), 214 determine information based on the client request, and 216 present the recommendations based on the determined information, where the recommendations are nodes of pending transactions];
rank penetration opportunities associated with the at least a subset of the client transactions, wherein ranking the penetration opportunities further comprises ranking the penetration opportunities based at least in part on the information associated with the pending transaction for the client [see at least [0044] step 212 a client requests information for an upgraded headset (pending transaction), 214 determine information based on the client request, and 216 present the recommendations based on the determined information, where the recommendations are nodes of pending transactions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in view of Liu with Costelloe to include the limitation(s) above as disclosed by Costelloe.  Doing so would a) provide information beyond the processing of data as done in Zhou in view of Liu, b) the additional information is visualization of the processing done in Zhou in view of Liu, and c) Costelloe reinforces that the product can be an upgrade [see at least [0033, 0037] ].

Zhou in view of Liu and Costelloe doesn’t/don’t explicitly teach but Zhong discloses an investment solution for the client penetration opportunity [see at least Zhong [0049-0050] for an investment solution (corresponds to generate a recommendation in Zhou) such as improving the seller rating and thus relationship between buyer and user as buyers or sellers with high rating have improved chances of soliciting business (solution for the client penetration opportunity) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in view of Liu and Costelloe with Zhong to include the limitation(s) above as disclosed by Zhong.  Doing so would improve data analysis of transactions of a system of modified Zhou by utilizing an 

Zhou in view of Liu, Costelloe, and Zhong teaches a customer has a current product ad submits a RFQ for another product which is one half of a loop and is silent on whether the customer a) purchases an item from the RFQ adding a path forward or b) does not purchase a product thus staying with the current product and completing a second half of a loop.  However Ogasawara discloses the customer does not purchase a product and specifically teaches
comprising a half loop, the half loop including at least one client transaction paths between corresponding nodes, that indicates the client remained with a current offering after submitting the RFQ [see at least [col 9 ln 18-45] for “The database 62 might also keep a list of proposals submitted for the particular customer. In addition, the database 62 might keep track of whether or not the proposals resulted in actual purchase.” where each item in the proposal is a node and declining the node means the customer stayed with its unknown current product (offering) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in view of Liu, Costelloe, and Zhong with Ogasawara to include the limitation(s) above as disclosed by Ogasawara.  Doing so would improve data analysis of proposals and transactions of a system of modified Zhou (Zhou in view of Liu, Costelloe, and Zhong) by utilizing a transaction data based 
Ogasawara also teaches nodes representative of the segmented historical client transactions as noted in the rejection above.

Zhou in view of Liu, Costelloe, Zhong, and Ogasawara doesn’t/don’t explicitly teach but Frazer discloses selecting a highest ranked client opportunity [see at least [0047] where at least one action is selected (like Zhou); [0055, 0501] the action chosen can be the one with the highest value (unlike Zhou which implies but not explicitly teach highest value) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou in view of Liu, Costelloe, Zhong, and Ogasawara with Frazer to include the limitation(s) above as disclosed by Frazer.  Doing so would further define modified Zhou’s definition of transaction history (which is not explicitly defined in Zhou [0025-0026] ) by including most definitions of a transaction and viewing habits and this definition of transaction will refine the recommendation of a product to a customer [see at least Frazer [0419, 0421-0425, 0425-0428, 0433] ].

Regarding claim 2, modified Zhou teaches computer-implemented method of claim 1, wherein selecting the client penetration opportunity by executing the computer-executable instructions to select a highest ranked penetration opportunity associated with a largest respective transition probability [see at least Zhou [0045] for “management apparatus 206 may select a field channel for a customer if the customer's 

Regarding claim 3, modified Zhou teaches the computer-implemented method of claim 1, wherein the client penetration opportunity is an opportunity to upgrade a company offering a product or service, and wherein the respective transition probability corresponding to the client penetration opportunity is a probability of upgrading the client to a company offering the product or service [see at least Zhou [0005, 0035] for probability of customer (client) to transition (purchase to a product via a channel [0005] “For example, prospective and/or current customers may be selected for targeting through online acquisition channels” and “the online channel may also be associated with higher profit margins and/or relatively unlimited resources when compared with the field channel.” [0035] “For example, propensity model 208 may be a random forest that identifies the customer's propensity (e.g., likelihood 216) for purchasing a marketing, talent, and/or business solution through a field channel. The output of the random forest may include a discrete score (e.g., in increments of 0.1 from 0.0 to 1.0) representing the customer's likelihood 216 of converting to the product through the field channel.”].

Modified Zhou doesn’t/don’t explicitly teach but Liu discloses wherein the client penetration opportunity is an opportunity to upgrade a client to a product or service that provides increased profitability and the client to the product or service that provides increased profitability [as suggested by instant specification [0027], see at least [0008-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhou with Liu to include the limitation(s) above as disclosed by Liu.  Doing so would provide information not only on which company a user is likely to buy a product from as noted in modified Zhou but also which product(s) a customer would likely buy in association to previously purchased products that will increase profitability for the chosen company [see at least Liu [0008-0009] ].

Regarding claim 4, modified Zhou teaches the computer-implemented method of claim 1, further comprising:
associating each respective transition probability with a respective corresponding set of client conditions [see at least Zhou [0025-0026] for determine customers for transition based on set of customer conditions and use customer data based on customer conditions to determine probability].

Modified Zhou doesn’t/don’t explicitly teach but Zhong discloses wherein the investment solution comprises a modification to at least one client condition associated with the respective transition probability corresponding to the client penetration opportunity [see at least Zhong [0049-0050] for an investment solution (corresponds to recommendation of generate a recommendation in Zhou) such as improving the seller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhou with Zhong to include the limitation(s) above as disclosed by Zhong.  Doing so would improve data analysis of transactions of a system of modified Zhou by utilizing an analysis that has at least one value which is easily improved to yield a better return [see at least Zhong [0049-0050] ].

Regarding claim 5, modified Zhou teaches the system of claim 4.

Modified Zhou doesn’t/don’t explicitly teach but Zhong discloses wherein the modification to the at least one client condition causes the respective transition probability corresponding to the client penetration opportunity to increase [see at least Zhong [0049-0050] for improving the seller rating and thus relationship between buyer and user as buyers or sellers with high rating have improved chances of soliciting business].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhou with Zhong to include the limitation(s) above as disclosed by Zhong.  Doing so would improve data analysis of transactions of a system of modified Zhou by utilizing an analysis that has at least one value which is easily improved to yield a better return [see at least Zhong [0049-0050] ].

Regarding claim 7, modified Zhou teaches the computer-implemented method of claim 1 as well as wherein the client transaction paths comprise client transaction trajectories that include data.

Modified Zhou doesn’t/don’t explicitly teach but Liu discloses potential client transactions that include at least one of: an upgrade of a product or service offering, diversification of the product or service offering, or penetration into a new market space [as suggested by instant specification [0027], see at least [0008-0009, 0020, 0036] determine customers who should be cross marketed products that provide increased profitability to the seller of the products [0036, 0037] where the product is a) home equity loans are a natural next sell to mortgage owners (diversification as it’s a different product related to a house or new market space as it’s a submarket of loans and thus a new submarket and b) a company develops a new and strategically important product].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhou with Liu to include the limitation(s) above as disclosed by Liu.  Doing so would provide information not only on which company a user is likely to buy a product from as noted in modified Zhou but also which product(s) a customer would likely buy in association to previously purchased products that will increase profitability for the chosen company [see at least Liu [0008-0009] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624